Citation Nr: 1100517	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for pulmonary embolism, 
right lung, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease and degenerative joint disease, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2003 and November 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  


FINDINGS OF FACT

1.  The Veteran's pulmonary embolism, right lung, is manifested 
by a history of pulmonary embolism in 2006 with current 
anticoagulant therapy, but not by acute or chronic pulmonary 
embolism, pulmonary hypertension, right ventricular dysfunction, 
or a history of inferior vena cava surgery.

2.  In a March 2009 written statement, prior to promulgation of a 
decision in the appeal, the Veteran withdrew his appeal with 
respect to the issue of entitlement to an increased rating for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease.

3.  In a March 2009 written statement, prior to promulgation of a 
decision in the appeal, the Veteran withdrew his appeal with 
respect to the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for pulmonary embolism, 
right lung, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6817 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of entitlement to an increased rating for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease have been met.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of entitlement to TDIU have been met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  An October 2008 letter satisfied the duty 
to notify provisions, to include notifying the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment 
records have been obtained; he has not indicated the existence of 
any pertinent private treatment records.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  The Veteran has not indicated, and the record 
does not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration.  38 C.F.R. § 
3.159 (c) (2).  A VA examination was conducted in November 2008; 
the Veteran has not contended that it was inadequate for rating 
purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  The examiner's report reflects that 
he clearly reviewed the Veteran's claims file, as well as the 
2006 private facility's records documenting the Veteran's initial 
treatment for his pulmonary embolism, and conducted a complete 
physical examination.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Pulmonary Embolism Issue

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Where the Rating Schedule does not provide for a 
noncompensable rating for a diagnostic code, a noncompensable 
rating shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
rating for service-connected disability is the present level of 
disability.  VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation; however, 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA has a duty to consider the possibility of assigning staged 
ratings in all claims for increase.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's pulmonary embolism, right lung, is evaluated as 30 
percent disabling under Diagnostic Code 6817, which sets forth 
the rating criteria for pulmonary vascular disease.  38 C.F.R. 
§ 4.97, Diagnostic Code 6817.  The 30 percent rating is assigned 
when there is symptomatic pulmonary vascular disease, following 
resolution of acute pulmonary embolism.  A 60 percent rating is 
assigned when there is chronic pulmonary thromboembolism 
requiring anticoagulant therapy, or; following inferior vena cava 
surgery without evidence of pulmonary hypertension or right 
ventricular dysfunction.  Id.  The maximum 100 percent rating is 
assigned when there is primary pulmonary hypertension, or; 
chronic pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor pulmonale, 
or; pulmonary hypertension secondary to other obstructive disease 
of pulmonary arteries or veins with evidence of right ventricular 
hypertrophy or cor pulmonale.  Id.  

VA outpatient treatment records dated from June 2008 through 
April 2010 reflect a continued regimen of Coumadin (warfarin), a 
blood thinner; daily prescribed amounts ranged from 12.5 
milligrams to 15 milligrams, with the intended goal of keeping 
the Veteran's International Normalized Ratio (INR) level between 
2.0 and 3.0.  A March 2009 VA outpatient treatment record 
specifically reflected a diagnosis of "[status post] pulmonary 
embolism on chronic Coumadin therapy," and a September 2009 VA 
outpatient treatment record noted that the indication for 
anticoagulation therapy (Coumadin) was atrial fibrillation.  At 
the November 2008 VA examination, the examiner diagnosed 
pulmonary embolus of the right upper lung with no recurrences; he 
noted that while the Veteran had first been prescribed Coumadin 
in 2006, there did not appear to be a clinical basis for the 
continued prescription.  

Ultimately, although it is clear that the Veteran has been 
prescribed Coumadin since 2006, these records and VA examination 
report do not show evidence that the Veteran has experienced a 
chronic pulmonary thromboembolism since the initial 2006 episode.  
The noted March 2009 diagnosis referenced "status post pulmonary 
embolism," meaning that a pulmonary embolism had occurred in the 
past.  This does not, however, necessarily mean that he has a 
current acute or chronic pulmonary embolism condition.  
Therefore, even if he is currently prescribed anticoagulant 
therapy, the criteria for a 60 percent rating are not met.  There 
is also no evidence in the treatment records or examination 
report that the Veteran previously underwent inferior vena cava 
surgery, or has a current diagnosis of pulmonary hypertension, 
right ventricular hypertrophy, or cor pulmonale.  Accordingly, 
the evidence does not support the assignment of a higher rating 
for the service-connected right lung pulmonary embolism.

Consideration has also been given regarding whether any of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular rating is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disability, but the medical evidence 
reflects that those symptoms are not present here.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disability.  He has not required 
hospitalization for this disability since its incurrence, and 
marked interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.204(b).  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

The Veteran's appeals as to the issues of entitlement to an 
increased rating for lumbosacral strain with degenerative disc 
disease and degenerative joint disease, and entitlement to TDIU, 
were remanded by the Board in September 2005 and July 2008.  
Prior to recertification to the Board, the Veteran indicated in a 
March 2009 statement that he wished to withdraw his appeal as to 
these issues.  The Board thus finds that the pertinent criteria 
have been met; as there remain no allegations of errors of fact 
or law for appellate consideration, the Board does not have 
jurisdiction to review the appeal with respect to these issues, 
and they are dismissed.


ORDER

An increased rating for pulmonary embolism, right lung, is 
denied.

The claim for entitlement to an increased rating for lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease is dismissed.

The claim for entitlement to TDIU is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


